                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
TYRONE WOODARD,                                )
                                               )
       Plaintiff,                              )
                                               )
v.                                             )         Case No.: 5:20-CV-602
                                               )
ABM AVIATION, INCORPORATED                     )
d/b/a ABM AIRPORT SERVICES,                    )
                                               )
       Defendant.                              )
                                               /

            PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, TYRONE WOODARD (“Plaintiff” or “Woodard”), and files his

Complaint against Defendant, ABM AVIATION INCORPORATED d/b/a ABM AIRPORT

SERVICES, (“Defendant” or “ABM”), and in support states the following:

                                   NATURE OF THE CLAIMS

       1.      This is an action for monetary damages pursuant the Family and Medical Leave

Act of 1996, 29 U.S.C. §§ 2601 et seq. (“FMLA”) and Title I of the Americans with Disabilities

Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”).

       2.      This action is to redress Defendant’s unlawful employment practices against

Plaintiff including Defendant’s retaliation for Plaintiff’s lawful exercise of his rights under the

FMLA and unlawful discrimination and harassment against Plaintiff due to his disability leading

to his unlawful termination.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the FMLA and ADA.

                                                   1

            Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 1 of 9
          4.      Venue is proper in this District pursuant to 28 U.S.C. §1391(b) because a

substantial part of the events or omissions giving rise to this action occurred in this District.

                                             THE PARTIES

          5.      Plaintiff, Woodard, is a citizen of the United States, and is and was at all times

material, a resident of the state of North Carolina.

          6.      Defendant, ABM, is a foreign for-profit corporation with its principal office in

Sugarland, Texas.

          7.      Defendant does business and Plaintiff worked for Defendant in this District at

Defendant’s 2400 John Brantley Blvd, Morrisville, NC 27560 location.

          8.      Defendant is an employer as defined by the all laws under which this action is

brought and employs the requisite number of employees.

                                 PROCEDURAL REQUIREMENTS

          9.      Plaintiff has complied with all statutory prerequisites to filing this action.

          10.     On February 17, 2020, Plaintiff filed a claim with the Equal Employment

Opportunity Commission (“EEOC”) against Defendant satisfying the requirements of 42 U.S.C. §

2000e-5(b) and (e) based on disability and retaliation.

          11.     Plaintiff’s EEOC charge was filed within one hundred eighty days after the alleged

unlawful employment practices occurred.

          12.     On September 8, 2020, the EEOC issued to Plaintiff a Dismissal and Notice of

Rights.

          13.     This complaint was filed within ninety days of the EEOC’s issuance of the

Dismissal and Notice of Rights.




                                                     2

                Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 2 of 9
                                               FACTS

       14.     Plaintiff was employed by Defendant in a full-time capacity for approximately one

year and seven months. At the time of his termination, Plaintiff held the position of Custodial

Worker.

       15.     Plaintiff worked for Defendant at 2400 John Brantley Blvd, Morrisville, NC 27560.

       16.     Plaintiff is a disabled male.

       17.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA. Plaintiff has an actual disability, has a record of being

disabled, and/or is perceived as being disabled by Defendant.

       18.     At all times material, Plaintiff was able to perform the essential functions of his job

with or without accommodations.

       19.     On or about September 13, 2019, Plaintiff suffered a stroke.

       20.     Subsequently, Plaintiff’s wife contacted Monica Woodlief, Account Manager, to

notify Defendant of Plaintiff’s condition and request a medical leave of absence on his behalf.

       21.     At all times relevant Plaintiff was a covered “employee” as defined by the FMLA

because he worked for Defendant for more than 12 months preceding the leave, had more than

1,250 hours of service during the 12 months preceding the leave, and worked at a location where

the employer has at least 50 employees within 75 miles.

       22.     At all times relevant to the case, Defendant is and was a covered “employer” under

the FMLA because it has more than 50 employees employed at Plaintiff’s work location in 20 or

more workweeks in the calendar year preceding the leave request.




                                                 3

             Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 3 of 9
       23.     Ms. Woodlief informed Plaintiff’s wife that FMLA forms would be sent to Plaintiff.

However, to discourage Plaintiff from availing himself of FMLA, Defendant failed to send the

FMLA to Plaintiff until weeks later.

       24.     After receiving the delayed forms, Plaintiff submitted the completed FMLA forms

to Ms. Woodlief on or about October 10, 2019.

       25.     Plaintiff began his FMLA leave.

       26.     Shortly thereafter, Ms. Woodley informed Plaintiff his FMLA had been approved.

       27.     In early November 2019, Plaintiff received a letter from Defendant stating his

insurance benefits had been terminated as of September 30, 2019.

       28.     When Plaintiff inquired as to why his insurance had been cancelled, Ms. Woodlief

informed Plaintiff his employment had been terminated.

       29.     Plaintiff repeatedly contacted Defendant’s Corporate Human Resources office for

answers as to why he had been terminated while on FMLA, but he was not provided an answer.

       30.     As a result of Plaintiff’s termination, Plaintiff was unable to seek medical treatment

following his stroke.

       31.     Plaintiff was due to see his neurologist in October 2019 for a necessary follow up

appointment but was unable to be treated because Defendant cancelled his insurance coverage.

       32.     Additionally, without insurance Plaintiff was unable to afford all his medication

and was forced to pick and choose what medication to take based on what he could afford without

insurance.

       33.     Due to the lack of proper medical care following his stroke, Plaintiff became

wheelchair bound.




                                                 4

             Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 4 of 9
       34.     Months after Plaintiff’s termination, Defendant reinstated Plaintiff’s medical

insurance in response to the letter of representation sent by the undersigned counsel and Plaintiff’s

EEOC charge filing.

       35.     However, Plaintiff had already suffered irreparable physical harm due to the

months without medical care.

       36.     Plaintiff has been damaged by Defendant’s illegal conduct.

       37.     Plaintiff has had to retain the services of the undersigned counsel and has agree to

pay said counsel reasonable attorney’s fees.

                                             Count I:
                              Retaliation in Violation of the FMLA

       38.     Plaintiff re-alleges and adopts, as fully set forth herein, the allegations stated in

paragraphs 1-37 above.

       39.     Plaintiff is a covered “employee” as defined by the FMLA because he worked for

Defendant for more than 12 months preceding the leave, had more than 1,250 hours of service

during the 12 months preceding the leave, and worked at a location where the employer has at least

50 employees within 75 miles.

       40.     At all times relevant to the case, Defendant is and was a covered “employer” under

the FMLA because it has more than 50 employees employed at Plaintiff’s work location in 20 or

more workweeks in the calendar year preceding the leave request.

       41.     Plaintiff exercised or attempted to exercise his rights under the FMLA.

       42.     Defendant retaliated against Plaintiff for exercising or attempting to exercise his

FMLA rights.

       43.     Defendant’s actions were willful, knowing and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

                                                  5

             Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 5 of 9
        44.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

Plaintiff is entitled to legal relief.

                                                 Count II:
                                  Interference in Violation of the FMLA

        45.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-37 above.

        46.      Plaintiff is a covered “employee” as defined by the FMLA because he worked for

Defendant for more than 12 months preceding the leave, had more than 1,250 hours of service

during the 12 months preceding the leave, and worked at a location where the employer has at least

50 employees within 75 miles.

        47.      At all times relevant to the case, Defendant is and was a covered “employer” under

the FMLA because it has more than 50 employees employed at Plaintiff’s work location in 20 or

more workweeks in the calendar year preceding the leave request.

        48.      Plaintiff exercised, or attempted to exercise, his rights under the FMLA.

        49.      Defendant interfered with Plaintiff’s lawful exercise of his FMLA rights.

        50.      Defendant’s actions were willful, knowing, and voluntary, and otherwise done with

malice and/or reckless indifference for Plaintiff’s rights.

        51.      Plaintiff was injured due to Defendant’s willful violations of the FMLA, to which

he is entitled to legal relief.

                                             Count III:
                         Disability Discrimination in Violation of the ADA

        52.      Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-37 above.




                                                    6

              Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 6 of 9
        53.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

        54.     Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

        55.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of Plaintiff’s disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        56.     Defendant violated the ADA by unlawfully terminating and discriminating against

Plaintiff based on his disability.

        57.     Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        58.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

        59.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling Plaintiff to an award of exemplary and/or punitive damages.

                                             Count IV:
                                Retaliation in Violation of the ADA

        60.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-37 above.




                                                   7

              Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 7 of 9
       61.     Defendant retaliated against Plaintiff for engaging in protected activity when

Plaintiff requested reasonable accommodations under the ADA by terminating his employment.

       62.     Defendant’s conduct violates the ADA.

       63.     Defendant’s discriminatory conduct in violation of the ADA has caused Plaintiff to

suffer loss of pay, benefits, and prestige.

       64.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress

entitling him to compensatory damages.

       65.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive damages.


                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, requests this Honorable Court:


       a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in an amount to be proved at trial, punitive damages, liquidated damages, and

prejudgment interest thereon;

       b)      Grant Plaintiff his costs and an award of reasonable attorneys’ fees (including

expert fees); and

       c)      Award any other and further relief as this Court deems just and proper.




                                                  8

             Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 8 of 9
                                  JURY DEMAND

Plaintiff hereby requests a trial by jury on all triable issues herein.


                                        Respectfully Submitted:

                                        /s/ Gary Martoccio
                                        Gary Martoccio
                                        North Carolina Bar # 54125
                                        Spielberger Law Group
                                        4890 W. Kennedy Blvd., Ste. 950
                                        Tampa, Florida 33606
                                        T: (800) 965-1570
                                        F: (866) 580-7499
                                        Gary.Martoccio@spielbergerlawgroup.com

                                        Counsel for Plaintiff




                                           9

    Case 5:20-cv-00602-D Document 1 Filed 11/13/20 Page 9 of 9
